DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

3.	Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 1 of prior Patent No.: US 11,337,085, B2 to Sugaya et al. This is a statutory double patenting rejection.  (NOTE: The underlined each claimed limitation in the instant application of 17/739,163 and prior Patent No.: US 11,337,085, B2 to Sugaya et al. are the invention drawn to identical subject matter below). 
Patent No.: US 11,337,085, B2 
Instant Application 17/739,163
Claim 1:  A wireless communication apparatus comprising: 

a preamble generating circuit configured to generate a preamble signal including header information; 

an inter-training generating circuit configured to generate an inter-training signal including at least part of information of the header information; and 

a wireless transmission processing circuit configured to transmit transmission data after transmitting the preamble signal in at least one or more frequency channels among a plurality of the frequency channels and transmit a plurality of the inter-training signals by utilizing one or a plurality of the frequency channels among the plurality of the frequency channels during a transmission period of the transmission data.    

Claim 1: A wireless communication apparatus comprising: 

a preamble generating unit configured to generate a preamble signal including header information; 

an inter-training generating unit configured to generate an inter-training signal including at least part of information of the header information; and 

a wireless transmission processing unit configured to transmit transmission data after transmitting the preamble signal in at least one or more frequency channels among a plurality of the frequency channels and transmit a plurality of the inter-training signals by utilizing one or a plurality of the frequency channels among the plurality of the frequency channels during a transmission period of the transmission data.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of Patent No.: US 11,337,085 B2 to Sugaya et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See claim mapping below:

Patent No.: US 11,337,085, B2 
Instant Application 17/739,163
Claim 1:  A wireless communication apparatus comprising: 

a preamble generating circuit configured to generate a preamble signal including header information; 

an inter-training generating circuit configured to generate an inter-training signal including at least part of information of the header information; and 

a wireless transmission processing circuit configured to transmit transmission data after transmitting the preamble signal in at least one or more frequency channels among a plurality of the frequency channels and transmit a plurality of the inter-training signals by utilizing one or a plurality of the frequency channels among the plurality of the frequency channels during a transmission period of the transmission data.    

Claim 1: A wireless communication apparatus comprising: 

a preamble generating unit configured to generate a preamble signal including header information; 

an inter-training generating unit configured to generate an inter-training signal including at least part of information of the header information; and 

a wireless transmission processing unit configured to transmit transmission data after transmitting the preamble signal in at least one or more frequency channels among a plurality of the frequency channels and transmit a plurality of the inter-training signals by utilizing one or a plurality of the frequency channels among the plurality of the frequency channels during a transmission period of the transmission data.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463